IN THE SUPREME COURT OF THE STATE OF NEVADA


                 SMITH'S FOOD & DRUG CENTERS,                            No. 84049
                 INC., D/B/A SMITH'S FOOD AND
                 DRUG,
                 Appellant,                                             FILE
                 vs.
                 PATRICIA A. TAYLOR, AN
                 INDIVIDUAL,
                 Res • ondent.


                                       ORDER DISMISSING APPEAL

                             This appeal was docketed on January 10, 2022, without
                 payment of the requisite filing fee. See NRAP 3(e). That same day, this
                 court issued a notice directing appellant to pay the required filing fee or
                 demonstrate compliance with NRAP 24 within 7 days. The notice advised
                 that failure to comply would result in the dismissal of this appeal. To date,
                 appellant has not paid the filing fee or otherwise responded to this court's
                 notice. Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                             It is so ORDERED.



                                                            CLERK OF THE SUPREME COURT
                                                            ELIZABETH A. BROWN




                 cc:   Hon. Timothy C. Williams, District Judge
                       Lewis Roca Rothgerber Christie LLP/Las Vegas
                       Cooper Levenson, P.A.
                       Tanner Churchill Anderson
 SUPREME COURT
        OF             Claggett & Sykes Law Firm
     NEVADA
                       Eighth District Court Clerk
CLERK'S ORDER

 (0) 1947